 In the Matter ofFARNSWORTHTELEVISION & RADIO CORPORATIONandINTERNATIONALBROTHERHOODOF ELECTRICAL WORKERS, LOCAL#B1160, AFFILIATED WITH THE A. F. OF L.Case No. R-1,736.-Decided March,11, 1940Radio Set and Radio Combination Manufacturing Industry-InvestigationofRepresentatives:controversy concerning representation of employees: em-ployer refuses to bargain with either of rival unions until certification of unionby Board-Unit Appropriate for Collective Bargaining:all production and main-tenance employees of Company at Marion, Indiana, excluding supervisoryemployees, working group leaders, watchmen, laboratory employees, and clericaland office employees; agreement asto-Election Ordered:eligibility determinedby pay roll of January 2 to 23, 1940.Mr. Arthur R. Donovan,for the Board.Mr. J. P. Rogers,of Marion, Ind., for the Company.Mr. L. R. Van Emburgh,ofMarion, Ind., andMr. FrancisO'Rourke,of Indianapolis, Ind., for the I. B. E. W.Mr. James Pascoe,of Indianapolis, Ind., andMr. George B. Foulk,of Marion, Ind., for the U. E. R. M. W.Mr. Bonner Brown,of Marion, Ind., for certain employees of theCompany.Mr. Louis S. Penfield,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn January 17,1940, International Brotherhood of ElectricalWorkers, Local, #B1160, affiliated with the A. F. of L., herein calledthe 'I. B. E. W., filed with the Regional Director for the EleventhRegion (Indianapolis, Indiana) a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Farnsworth Television & Radio Corporation, Marion,Indiana, herein called the Company, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On February 9, 1940, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act and21 N. L. R. B., No. 47.505 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.In connection with said order, the Regional Director issued anotice of hearing, copies of which were duly served upon the Com-pany, upon the I. B. E. W., and upon the United Electrical, Radioand Machine Workers of America, affiliated with the C. I. 0., hereincalled the U. E. R. M. W., a labor organization purporting to repre-sent employees directly affected by the investigation.Pursuant tothe notice a hearing was held on February 20, 1940, at Marion,Indiana, before P. H. McNally, the Trial Examiner duly designatedby the Board.At the beginning of the hearing, the U. E. R. M. W.moved to intervene in these proceedings.The Trial Examinergranted the motion.At the same time Bonner Brown, purportingto represent a certain independent group of employees of the Com-pany, appeared at the hearing and moved to intervene on behalf ofthese employees.Upon objection Brown voluntarily withdrew fromthe hearing as representative of the independent group.'The Com-pany, the I. B. E. W., and the U. E. R. M. W. appeared by their repre-sentatives.All of the said parties participated at the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded allparties.During the course of the hearing the Trial Examiner maderulings on motions and on objections to the admission of evidence.At the conclusion of the hearing the U. E. R. Al. W. moved to dismissthe petition, and the I. B. E. W. moved to dismiss the petition tointervene.The Trial Examiner referred these motions to the Boardfor appropriate action.The Board has reviewed the rulings of theTrial Examiner and finds no prejudicial errors were committed.The motions to dismiss the petition and the motion to dismiss thepetition to intervene are hereby denied.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THEBUSINESS OF THE COMPANYFarnsworth Television & Radio Corporation is a Delaware corpo-ration with its principal office in Fort Wayne, Indiana.The Com-' Brown conceded that he did not represent a labor organizationHe claimed,however,that he represented 134 employees of the Company whose names were signed to certainpetitions offered and received in evidence appealing"to the Board to determine the ques-tion by a vote which will give each employee an opportunity to express his or her desires."The I.B. E. W. objected to the intervention by Brown and thereupon Brown withdrewfrom the hearing. FARNSWORTH TELEVISION & RADIO CORPORATION507pany is engaged in the business of manufacturing radio sets andradio combinations.It owns, operates, and maintains manufactur-ing plants at Fort Wayne and Marion, Indiana. This proceedingis concerned solely with employees at the Marion plant.That planthas been in operation since May 1939 and in actual production sinceAugust 1939.More than 50 per cent of the raw materials, worthapproximately $1,800,000, there used since the beginning of opera-tions have come from outside the State of Indiana.Approximately85 per cent of the finished products of the plant at Marion sinceoperations were begun, having an approximate value of $1,800,000,were shipped from the plant to points outside of the State of Indiana.The Company admits that it is engaged in interstate commerce,within the meaning of the Act.The Company employs approximately 185 persons at the Marionplant.II.THE ORGANIZATIONS INVOLVEDInternational Brotherhood of Electrical Workers, Local #B1160,affiliated with the American Federation of Labor, is a labor organ-ization admitting to membership employees of the Company at itsplant in Marion, Indiana.United Electrical, Radio and Machine Workers of America, affil-iatedwith the Congress of Industrial Organizations, is a labororganization admitting to membership employees of the Companyat its plant in Marion, Indiana.III.THE QUESTION CONCERNING REPRESENTATIONNo collective agreement has ever existed between the Company andany union covering wages or other working conditions of employmentat the Marion plant.On August 29, 1939, the I. B. E. W. requesteda meeting with the Company for the purpose of negotiating anagreement.At subsequentconferenceswith the Company theI.B. E. W. apprised the Company that it claimed to represent amajority of the Company's employees at Marion for purposes ofcollective bargaining, and that it was entitled to recognition as theexclusive bargaining agency for all such employees in an appropriatecollective bargaining unit.In proof of its claim the I. B. E. W.offered to submit to the Company its membership cards for checkagainst the Company pay rolls.The Company declined to makesuch a check.Sometime in the fall of 1939 the U. E. R. M. W. also requestedcollective bargaining of the Company.The I. B. E. W. contendsthat there is no showing that the U. E. R. M. W. represents a sub-stantial number of employees of the Company at Marion.How- 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDever, the U. E. R. M. W.; as hereinafter set forth, does not seek aplace on the ballot.The Company refused and refuses to recognize either union as theexclusive bargaining agency of any of its employees until the matteris determined by the Board.We find that a question has arisen concerning representation ofemployees of the Company.IN.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE APPROPRIATE UNITThe petition alleges that "all hourly paid employees in the pro-duction,maintenance, and shipping departments, excluding super-visory,working group leaders, watchmen, clerical and office em-ployees" working for the Company at Marion, Indiana, constitute aunit appropriate for the purposes of collective bargaining.At thehearing the Company, the I. B. E. W., and the U. E. R. M. W. stipu-lated and agreed that the appropriate unit for collective bargainingshould be all production and maintenance employees of the Companyat its Marion plant, and those employees associated directly withproduction and maintenance, excluding supervisory employees, work-ing group leaders, watchmen, laboratory employees, and clerical andoffice employees.We see no reason for not finding the agreed unit to be appropriate.Accordingly, we find that all production and maintenance employeesof the Company at its Marion plant, and those employees associateddirectlywith production and maintenance, excluding supervisoryemployees, working group leaders, watchmen, laboratory employees,and clerical and office employees constitute a unit appropriate forthe purposes of collective bargaining and that said unit will insureto employees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuate thepolicies of the Act.VT. THE DETERMINATION OF REPRESENTATIVESIn January 1940, the Company employed approximately 300 per-sons.Officials of the I. B. E. W. testified that the union had 206 FARNSWORTH TELEVISION & RADIO CORPORATION509members in the' Marion local at the time of the hearing, and that ithad, before the hearing, submitted 100 signed membership cardsfor examination by the Regional Office.The U. E. R. M. W. doesnot wish to appear on the ballot in any election. It objects, however,to an election at the present time, or in the near future, on the groundthat the Company has not yet attained its full growth and that nowan election will hinder the U. E. R. M. W.'s efforts to perfect itsorganization at the plant.The Company has operated less than ayear and the plant has a capacity for at least 1500 workers.Thebusiness is seasonal with peak production coming in the fall andthe low point reached in the spring.There is nothing to indicatethat, apart from normal seasonal fluctuation, there will be any un-usual expansion in the near future. In any event, we believe thedetermination of a representative should not await such a contin-gency.Both the Company and the I. B. E. W. are agreed the ques-tion concerning representation of employees of the Company canbest be resolved by holding an election by secret ballot among em-ployees in the appropriate unit to determine their desires withregard to representation.We accordingly shall direct that suchelection be held subject to such limitations as may be stated in theDirection of Election.The U. E. R. M. W. will not appear on theballot.The Company, the I. B. E. W., and the U. E. R. M. W. all stipu-lated that if an election is to be held eligible employees should in-clude all those in the appropriate unit on the Company pay roll be-tween January 2 and January 23, 1940. In view of seasonal fluctu-ations this appears appropriate.Accordingly, we shall direct thatall employees in the appropriate unit whose names are listed in theCompany pay roll between January 2 and January 23, 1940, shallbe eligible to vote, in the election.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Farnsworth Television & Radio Corpora-tion,Marion, Indiana, within the meaning of Section 9 (c) and Sec-tion 2 (6) and (7) of the National Labor Relations Act.2.All production and maintenance employees of the Company atitsMarion plant, and those employees associated directly with pro-duction and maintenance, excluding supervisory employees, workinggroup leaders, watchmen, laboratory employees, and clerical andoffice employees, constitute a unit appropriate for purposes of col- 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDlective bargaining,within the meaning of Section 9 (b) of theNational Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9(c) of the National Labor Rela-tionsAct, 49 Stat.449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargain-ing with Farnsworth Television&Radio Corporation, Marion, In-diana, an election by a secret ballot shall be conducted as early aspossible,but not later than thirty(30) days from the date of thisDirection of Election,under the direction and supervision of theRegional Director for the Eleventh Region, acting in this matter asagent for the National Labor Relations Board and subject to ArticleIII, Section 9, of said Rules and Regulations,among all productionand maintenance employees of the Company at its Marion plant,and those employees associated directly with production and main-tenance, whose names appear on the Company pay roll of January2 to 23, inclusive,including employees not on that pay roll becausethey were ill or on vacation,but excluding those on said pay rollwho have since quit or been discharged for cause,and further exclud-ing all supervisory employees,working group leaders, watchmen,laboratory employees,and clerical and office employees, to determinewhether or not they desire to be represented by International Broth-erhood of ElectricalWorkers, Local#B1160, affiliated with theAmerican Federation of Labor, for the purposes of collective bar-gaining.